    Case 3:18-cv-00520-DNH-DEP Document 37-1 Filed 11/14/18 Page 1 of 2



                         ADDENDUM TO
               UNIFORM PRETRIAL SCHEDULING ORDER

      The foregoing Uniform Pretrial Scheduling Order ("UPSO") is subject

to the following additional provisions:

      1.    The schedule set forth in the UPSO has been implemented in

consultation with the parties, who have met and conferred as required

under Rule 26(f) of the Federal Rules of Civil Procedure and developed a

discovery plan calculated to lead to the exchange of discovery in an

orderly, efficient, and cost-effective manner. It is the expectation of the

court that the schedule established is firm and final and will govern the

progression of the case while it is pending before this assigned magistrate

judge.

      2.    The court reiterates the requirement of Rule 16 of the Federal

Rules of Civil Procedure, which provides, in relevant part, that the

deadlines set forth in a court scheduling order may not be extended, even

by agreement of the parties, absent a showing of good cause.

      3.    Any request for the extension of a deadline contained within the

foregoing UPSO must be made at least two weeks prior to expiration of the

deadline absent exigent and unforeseen circumstances. A request that is

not made prior to that deadline will be summarily denied absent a showing

of such exigent and unforeseen circumstances.
    Case 3:18-cv-00520-DNH-DEP Document 37-1 Filed 11/14/18 Page 2 of 2



     4.    The parties are reminded of the requirements of Rule 1 of the

Federal Rules of Civil Procedure which, as amended effective on

December 1, 2015, provides as follows:

           These rules govern the procedure in all civil actions
           and proceedings in the United States district courts,
           except as stated in Rule 81. They should be
           construed, administered, and employed by the court
           and the parties to secure the just, speedy, and
           inexpensive determination of every action and
           proceeding.




                                    2
